DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In respond to Applicant’s amendment filed 11/12/2021, claims 1, 11, 21, 23 have been amended.  Claims 2, 12 have been canceled.  
Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 3-11, 13-29 have been considered but are moot in view of new ground(s) of rejection.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-29 are rejected under under 35 U.S.C. 103 as obvious over Lee (US 2014/0257255) in view of Shazly et al. (US 2015/0366713).
Claim 1 requires “ A laser module for producing pulsed laser energy for an ophthalmic laser treatment system, the laser module comprising: one or more diodes for producing pulsed laser energy in a visible green wavelength range, wherein durations of discrete pulses of the pulsed laser energy are in a range of 50 to 300 microseconds; a controller for driving the diode based on parameter information.
 
With respect to claims 1, 11 Lee ‘255 shows and discloses a laser module for producing pulsed laser energy for an ophthalmic laser treatment system (Fig 1, 2; TITLE; Abstract), the laser module comprising: one or more diodes for producing pulsed laser energy in a wavelength range  (Section [002,017, 018] one LED generate pulse laser 14; Claim 2, 4); a controller for driving the diode based on parameter information (Fig 1, 2: controller computer/data processing system 22/52 for driving the diode based on parameter information/user interface 62 input includes memory /treatment map/table 56/58/60 for ophthalmic laser treatment; Section [021-024]).  The claim further requires in the laser in visible green wavelength range with pulsed range of 50 to 300 microseconds.  Lee ‘255 did not explicitly state as the above.  However, Lee ‘255 did discloses the system may generate pulsed laser beam about 400nm to about 3000nm which includes green wavelength ranges about 495 to 580 nanometers (Section [018] pulsed laser beam wavelength between about 400-3000nm which inclusive of the wavelengths range 495 to 580 nanometers as recited in dependent claims 4, 14).  Therefore it is within one skill in the art to recognize Lee ‘255 laser module generates visible green wavelength ranges.  Lee ‘255 did not explicitly state a pulsed range of 50 to 300 microseconds; however, Lee ‘255 did discloses the parameter can be change by the user interface and controller (Section [022-024]).  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Also, it is well-known to use parameter/user interface/controller to generate the desired pulsed range as require.
 (Abstract; Fig 1-21; Section [086-087, 96-97, 102, 104, 144] eye treatment with controller to adjust pulse, power, duration for green or different wavelength ranges such as 100ms, or other ranges depending on the desired treatment).   Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide Lee ‘255 the laser system controller/interface control as taught by Shazly et al. ‘713 for the benefit of achieve the desire pulse range (Section [087, 96-97, 102]).  Since claim 11 recites the same or identical elements/limitations it is within one skill in the art to use patent Lee ‘255 in view of Shazly et al. ‘713 to recite the method for producing pulsed laser energy for ophthalmic laser treatment system, product by process (TITLE; Abstract).

With respect to claims 3, 13, 22 the claims further requires wherein the one or more diodes are configured to produce laser energy with an output power of 1 Watt; OR wherein the laser module directs a laser current through a junction of each of the one or more diodes to produce a beam of laser energy of a particular wavelength in the visible green range, and each of the one or more diodes is configured to produce the laser energy of the particular wavelength with an output power in a range of 1-1.3 watts..  Lee ‘255 in view of Shazly et al. ‘713 did not explicitly state the above.  However, Lee ‘255 in view of Shazly et al. ‘713 discloses the controller and user interface allows management of power level, pulse duration, mode, etc. (Section [096-097, 107]). It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; 

With respect to claims 4, 14, Lee ‘255 in view of Shazly et al. ‘713 discloses wherein the visible green wavelength range includes wavelengths from 495 to 580 nanometers (Section [029-031] wavelength range 510-690nm/Green and other visible spectrum);(Section [018] pulsed laser beam between about 400-3000nm); .

With respect to claims 5, 15, Lee ‘255 in view of Shazly et al. ‘713 shows and discloses wherein the parameter information includes pulse envelope duration, peak power, interval, pulse duration and pulse interval. (Section [036-037] controller and user interface adjust power level, pulse duration, mode, interval etc.) (Section [086-087, 96-97, 102, 104, 144]).

With respect to claims 6, 16, Lee ‘255 in view of Shazly et al. ‘713 shows and discloses wherein the parameter information is based on input received from a user via a user interface of the ophthalmic laser treatment system (Fig 1, 2; Section [021, 024] the parameter information input from user via user interfaces).

With respect to claims 7, 17, Lee ‘255 in view of Shazly et al. ‘713 shows and discloses further comprising a light emitting diode (LED) driver for producing an LED current based on a modulated voltage output from the controller based on the parameter information, wherein the one or more diodes produce the pulsed laser energy based on the LED current from the LED driver (Section [094- 095, 103-104, 120] 40-200mA parameter current drive laser diode).

With respect to claims 8, 18, the claims further requires an integrator for adjusting power of the laser energy based on a comparison of detected power of the laser energy to a  (Fig 2: parameter information/user interface 62 input includes memory /treatment map/table 56/58/60 via an integrator/bus subsystem 54 for adjusting ophthalmic laser treatment; Section [021-031]).   Therefore, it is well-known and it is within one skill in the art to recognize Lee ‘255 in view of Shazly et al. ‘713 having an integrator/integrate bus use for adjusting power of the laser based on table set point/inputs/outputs parameter information.  Also, it has been held omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  
With respect to claims 9, 19 the claim further requires a power monitor for measuring the power of the laser energy and outputting a signal corresponding to the measured power to the integrator to be compared to a signal corresponding to the peak power set point.  Lee ‘255 in view of Shazly et al. ‘713 did not explicitly state as the above.  However, it is well-known within the art to recognize the known use of power monitor for measuring the power of the laser to its set point, for the benefit providing verification, desired power, and/or safety target.  Also, it has been held omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is within one skill in the art to recognize the well-known used of sensor/detector to monitoring/feedback the power output - to compared to known set point, for the benefit having an optimal/safe treatment (Fig 1, 2: parameter information/user interface 62 input includes memory /treatment map/table 56/58/60; Section [021-024]).     

With respect to claims 10, 20 Lee ‘255 in view of Shazly et al. ‘713 shows and discloses wherein the ophthalmic laser treatment system is a body-mounted and/or table-top laser indirect ophthalmoscope system, a slit-lamp system, or a photocoagulation laser probe system (Fig 1: system is a body-mounted “P” or table-table laser indirect ophthalmoscope system)

With respect to claim 21, Lee ‘255 shows and discloses a system for delivering pulsed laser energy to an eye of a patient (Fig 1, 2: 10; TITLE, Abstract), the system comprising: a control module for setting parameters for the delivered pulsed laser energy based on received parameter information and sending control signals based on the parameters (Fig 1,2: 22/52 controller, 62 interface input, memory/table 56/58/60; Section [021-029] a control module setting parameters for delivered pulsed delivery based on received parameter information/input 22/52, 62, 56/58/60 and sending control signals out based on the parameters); and a laser module for delivering the pulsed laser energy based on the control signals, wherein the laser module comprises one or more diodes for producing the pulsed laser energy in wavelength range (Fig 1, 2; (Section [017, 018, 021-024] a laser module 12  for delivery pulse laser 14 based on controller 22,52/interface 62 control signals and/or table inputs, where the module comprises a diode for producing pulsed laser in a wavelength).  The claim further requires the laser energy in visible green wavelength range.  Lee ‘255 did not explicitly state as the above.  However, Lee ‘255 did discloses the system may generate pulsed laser beam about 400nm to about 3000nm which includes green wavelength ranges about 495 to 580 nanometers (Section [018] pulsed laser beam between about 400-3000nm).  Therefore it is within one skill in the art to recognize Lee ‘257 laser module generates visible green wavelength ranges.  The claim further requires and durations of discrete pulses of the pulsed laser energy are in a range of 50 to 300 microseconds.
Shazly et al. ‘713 of analogous art shows and discloses a laser module for producing visible green pulsed laser energy for eye treatment, where selection of treatment parameters can be done via the controller and the use of user interface such as pulse duration, power level,  pattern, mode, etc. where the pulse range being in 100ns-100ms (Abstract; Fig 1-21; Section [086-087, 96-97, 102, 104, 144] eye treatment with controller to adjust pulse, power, duration for green or different wavelength ranges such as 100ms, or other ranges depending on the desired treatment).   Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide Lee ‘255 the laser system controller/interface control as taught by Shazly et al. ‘713 for the benefit of achieve the desire pulse range (Section [087, 96-97, 102]).  

With respect to claim 23, Lee ‘255 in view of Shazly et al. ‘713 discloses wherein the laser module electronically pulses each of the one or more diodes in a millisecond range to microsecond range based on the parameter information (Section [009, 036-037] 1ms, 20 us).

With respect to claims 24, 25 the claims further requires an optical package, which is hermetically sealed and defines a chamber containing optical components of the laser module including the one or more diodes; AND wherein the optical package comprises a lid secured over one or more surfaces of the optical package, enclosing and	hermetically sealing the optical components of the laser module.  Lee ‘255 in view of Shazly et al. ‘713 did not explicitly state the above.  However, it is well-known in the art the use of hermetically sealed optical packaging and chamber or lid to containing the components to protect the diodes/elements from the 

With respect to claims 26, 27, 28 the claims further requires a heat sink, which transfers heat generated by the one or more diodes in the optical  package; OR a thermoelectric cooler unit for transferring heat generated by the one or more diodes in the optical package away from the optical package; OR a heat sink and a thermoelectric cooler unit, wherein the thermoelectric cooler unit comprises a cooling plate with thermocouples, an electric current moves through the thermocouples causing one side of the cooling plate to be cooled and another side of the cooling plate to be heated, the heat sink of the laser module transferring heat from the optical package to the cooled side of the cooling plate, and a heat sink of the thermoelectric cooler unit, which is in contact with the heated side of  the cooling plate, dissipates heat from the heated side of the cooling plate.  Lee ‘255 did not explicitly state the above.  However, Shazly et al. ‘713 did discloses the laser diode assembly including housing, and further include a heat sink to remove heat from the system (Section [087] laser diode assembly housing and heat sink).  Also, it is well-known in the art the use of heat sink, TEC, and cooling plate with thermocouples to remove heat generate from the laser diode or diodes, for the benefit maintain wavelength output or extend laser diodes’ operational life from being overheat.  

With respect to claim 29, Lee ‘255 in view of Shazly et al. ‘713 shows and discloses wherein the optical package comprises a fiber optic connector for coupling the laser energy through a fiber optic cable (Fig 1, 2: 12 fiber and optic connector)(Fig 21: 5, 8; Section [004-008]). 

Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.

Shazly et al. (US 2017/0112572) shows and discloses known green laser system for eye treatment having controller output pulse ranging 1.67-10,000 microseconds (Section [069] laser pulse of 1.67 microseconds-10,000 microseconds).

Telfair et al. (US 2006/0187978) shows and discloses known visible green laser system for eye treatment having controller output pulse ranging 25-10,000 microseconds (TITLE; Abstract; Section [004-010, 038-039] laser pulse of 25-10,000 microseconds).
Xia et al. (US 2018-0368915) shows and discloses the controller 14 adjust power of the laser energy and where power detector 112d used to monitor power output for adjustment (Fig 1: 13, 14, 15, 16; Section [030-037]).
Neuberger et al. (US 2004/0116909) shows and discloses known green diode system for ophthalmic laser treatments with a wavelength in the range of 654–681nm (Fig 1-5; TITLE; Abstract; Sections [004-025]).
Slatkine (US 2004/0036975) shows and discloses apparatus and method improving eye safety during exposure to light source with wavelength ranging between 300-1600nm, with pulse duration 1ns to 1500ms, and energy density power higher than 1W/cm2 or 0.1-200J/cm2 (Section [129] wavelength 300~1600nm, pulse duration 1ns~1500ms,  1W/cm2 or 0.1-200J/cm2 “1 joule = 1watt”). 
Bischoff et al. (US 2014/0288539) shows and discloses known ophthalmic laser system and method for treating eye tissue, where system determine radiation pulses, time and distance (Fig 1-5; TITLE; Abstract; Section [007-008, 013-014, 032]).
	Abe (US 2008/0188838) shows and discloses known ophthalmic laser system where and method for treating eye tissue where the device controller capable of setting irradiation duration, interval, time, energy of laser beam of the laser beam within the desired range (Fig 1-4: pulse, duration, time, power; TITLE; Abstract in 1J/cm2 to 8.5 J/cm2 - where 1 Joule = 1watt).
	Wysopal et al. (US 2014/0128856) shows and discloses monitoring laser pulse energy in a laser eye surgery system (TITLE; Abstract; Fig 1-8)
	 				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828